170 S.W.3d 523 (2005)
STATE of Missouri, Respondent,
v.
Kevin D. WOODS, II, Appellant.
No. WD 63984.
Missouri Court of Appeals, Western District.
July 19, 2005.
Motion for Rehearing and/or Transfer Denied August 30, 2005.
Patrick W. Peters, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Andrew Hassell, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2005.

ORDER
PER CURIAM:
Appellant Kevin Woods was convicted of two counts of second-degree murder under an accomplice liability theory. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).